Citation Nr: 0020782	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  97-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to March 
1975.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for a psychiatric 
disability in June 1988, and the veteran appealed its 
decision to the Board of Veterans' Appeals (Board).  In 
September 1989, the Board remanded the case to the RO for 
additional development.  Thereafter, the RO continued the 
denial of the benefits sought and communicated this to the 
veteran in April 1991.  In May 1991, the veteran withdrew his 
appeal.  

The subsequently applied to reopen a claim in July 1993.  In 
April 1994, the RO found that new and material evidence had 
not been received.  The veteran appealed its decision.  A 
hearing was held at the RO in August 1995.  The veteran 
requested, but then failed to report for, a hearing which was 
to be held before a traveling member of the Board in January 
1998.


FINDINGS OF FACT

1.  The RO last denied service connection for psychiatric 
disability in a April 1991 rating decision, during the course 
of an appeal of a June 1988 RO rating decision.  The veteran 
withdrew that appeal in May 1991.

2.  Since the April 1991 RO decision, evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
received.



CONCLUSION OF LAW

Because new and material evidence has not been received, the 
April 1991 RO rating decision denying service connection for 
psychiatric disability remains final, and the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in essence claims that service connection is 
warranted for a psychiatric disability because he had 
symptoms of a psychosis in service.  He further contends, in 
essence, that since the last final RO decision, in April 
1991, he has submitted new and material evidence which is 
sufficient to reopen his claim.  

In the interest of clarity, the Board will set forth the 
pertinent law and regulations, followed by the factual 
background and then the analysis of the claim.

Pertinent Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1999).

The service incurrence of a psychosis may be presumed if it 
is manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 1991 
& Supp 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).


Finality/new and material evidence

Prior RO decisions which are unappealed become final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
Notwithstanding the finality of a prior unappealed RO rating 
decision, the Board is permitted to reopen a claim that has 
previously been denied by the RO if evidence that is both new 
and material concerning the claim is submitted or obtained.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" is defined as "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999).  Cf. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis, 
as the Court stated in Elkins v. West, 12 Vet. App. 209 
(1999) and Winters v. West, 12 Vet. App. 203 (1999).  First, 
the Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened, and the Board will determine, 
based on all the evidence of record in support of the claim, 
and presuming the credibility thereof, whether the claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107(a).  If the 
claim is well-grounded, the case will be decided on the 
merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
Elkins; Winters.


The Court noted in Elkins and Winters that in the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  Thus, if 
the Board determines that additionally submitted evidence is 
"new and material", it must reopen the claim and perform the 
second and third steps in the three-step analysis, evaluating 
the claim for well-groundedness in view of all the evidence, 
both new and old, and, if appropriate, evaluating the claim 
on the merits.  See Elkins and Winters.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

Factual background

The Board will separately review the evidence of record in 
April 1991 and then the evidence submitted since that 
decision.

The "old" evidence

The veteran was hospitalized in service from January to 
February 1975 and was prescribed Valium and other drugs in 
service for stomach problems, diagnosed as duodenitis on 
endoscopy in February 1975.  

The veteran was referred to a psychiatrist in February 1975.  
According to the psychiatrist, there was no thought disorder 
or loose associations; the veteran appeared to be 
manipulative with physical symptoms in order to avoid duty 
and to get out of the Army.  An adjustment reaction was 
diagnosed.  An expeditious discharge was recommended, since 
according to the psychiatrist the veteran was probably going 
to continue with his behavior.  A chaplain essentially agreed 
that the veteran was going to continue his resolve to be 
discharged from the service.  

The physician who wrote the veteran's February 1975 service 
hospital narrative summary noted the diagnosis of adjustment 
reaction and agreed with the psychiatrist's recommendation to 
discharge the veteran.  The veteran was discharged from 
military service in March 1975.

An April 1975 VA outpatient record noted that the veteran had 
gastrointestinal complaints.  Valium was prescribed.  A July 
1975 VA medical record noted physical complaints.  In the 
margin of the record, it was stated, "NP Problem?".

A September 1976 VA medical certificate notes complaints of a 
longstanding stomach problem, as well as the fact that the 
veteran reported having sensitivity with people and a labile 
temper.  Clinically, the veteran seemed angry and the health 
care provider felt that he might have some looseness of 
associations.  He was referred to the mental health clinic.  
The diagnoses were psychophysiologic gastrointestinal 
reaction and rule out thought disorder.  

On VA evaluation in October 1976, the veteran was felt to 
have severe paranoid schizophrenia with hallucinations, 
somatization, depression, and poor self concept and time 
perception, and it was felt that he might be suicidal or 
homicidal.  The diagnosis was again made in November 1976.  

A February 1977 VA medical record stated that the veteran had 
beaten up his child that day.  The impression was psychiatric 
disease with somatization.  He was referred to psychiatry, 
which noted that his affect was flat, that he was withdrawn, 
and that he was ambivalent.  Psychiatry diagnosed 
schizophrenia and recommended VA hospitalization, which 
ensued.  During hospitalization, the veteran reported that he 
started hearing voices when he was in the service in Germany.  
Paranoid schizophrenia was diagnosed.

The veteran subsequently submitted a claim of entitlement to 
service connection, which was denied by the RO.  The veteran 
appealed that decision to the Board.  He provided testimony 
during a hearing before the Board in August 1989.  He felt 
that it was clear that a psychiatric disability was diagnosed 
in service, and he stated that he was treated for it some 
time after service.  The Board remanded the case in September 
1989 because the veteran had submitted additional evidence 
and had not waive consideration of such by the RO.  Cf.  
38 C.F.R. § 20.1304(c) (1999).  

On VA psychiatric examination in January 1990, the 
psychiatrist stated that he had been asked to determine what 
psychiatric disability the veteran had and whether it was 
related to service.  The psychiatrist reviewed the February 
1975 service medical records and noted that they contained no 
indication of a psychosis, and that the impression at that 
time had been adjustment reaction of adult life.  The 
veteran, the examining psychiatrist noted, might be a 
questionable historian.  The psychiatrist then reported that 
the veteran stated that the first time he had heard voices, 
he was in the service.   The veteran stated that if he did 
not tell the service health care providers about it at the 
time, he did not know why.  After examination, the 
psychiatrist felt that the veteran might have a personality 
disorder.  He agreed with the diagnosis of paranoid 
schizophrenia, and then stated:

If this existed before basic, or his experiences 
in Germany, I am unable to demonstrate it.  If he 
is correct about having experienced the 
hallucinations and delusions in basic and in 
Germany, and I suppose this must be the onset of 
his problems, however they were not described to 
either the chaplain or the psychiatrist who saw 
him in consultation.  The earliest record we have 
of a psychiatric diagnosis of paranoid 
schizophrenia is probably in 3-77 while 
hospitalized at the Dallas facility.  

A hearing was held at the RO in February 1991.  The veteran 
testified that he had had a drill sergeant during basic 
training whom gave him a hard time, and that he had started 
hearing voices and "seeing spirits" while he was still in 
the service.

The April 1991 rating decision

In April 1991, the RO noted the veteran's hearing testimony, 
the service medical records, the January 1990 VA psychiatric 
examination report and the other evidence then of record and 
concluded that a chronic psychiatric disorder was not 
established during service and that schizophrenia was not 
shown within one year of service discharge.  It confirmed the 
prior denial of service connection for paranoid 
schizophrenia. 

In May 1991, the veteran withdrew his appeal.

The additional evidence

Since the RO's April 1991 decision, duplicates of evidence 
previously considered have been received.  

During a hearing which was held at the RO in August 1995, the 
described what happened to him in and after service and 
opined that the fact that he was prescribed medication in and 
shortly after service showed that his current schizophrenia 
was present in service.  He also testified that he heard 
voices and "saw spirits" during service, and that he told 
this to the psychiatrist who evaluated him during service in 
February 1975.  

In January 1998, the veteran stated that the fact that he was 
treated with Valium in service and then again after service 
supported his claim.

Private medical records dating from November 1977 to December 
1989 were received between December 1997 and February 1998.  
They detail, among other things, the veteran's psychiatric 
status during those times.  

Analysis

As an initial matter, the Board finds that the last final RO 
decision was in April 1991.  Although the veteran had at that 
time appealed the matter of entitlement to service connection 
for a psychiatric disability, he subsequently withdrew the 
appeal.  See 38 C.F.R. § 20.204 (1999).

Prior to the RO's April 1991 rating decision continuing the 
prior denial of service connection for schizophrenia, 
evidence of record reflected that the veteran had 
schizophrenia.  Therefore, to the extent that additional 
medical evidence is offered for this point, it is cumulative 
of evidence previously considered, rather than new and 
material.  See 38 C.F.R. § 3.156.  

There had also been of record previously the veteran's self-
report of psychotic symptoms such as hearing voices and 
"seeing spirits" in service.  In addition, there was the 
January 1990 medical opinion, after characterizing the 
veteran as a poor historian and noting that the medical 
records did not indicate that the veteran had described any 
psychotic symptoms while he was in service, essentially 
stated that if the veteran's assertions of in-service 
psychotic symptoms were true, then his psychosis probably had 
its onset in service.  The RO in essence rejected the 
veteran's hearing testimony to the effect that he began to 
experience auditory and visual hallucinations during service, 
in light of the fact that the service medical records did not 
corroborate the veteran's reports and since psychotic 
symptoms were first reported more than a year after service 
discharge.  

In light of Evans, the veteran must submit new and material 
evidence on this aspect of his claim in order for it to be 
reopened.  

While the veteran has again testified in August 1995 that he 
heard voices and saw spirits in service, he had previously 
testified to and/or reported precisely the same allegations, 
and they were previously rejected by the RO in April 1991.  
Therefore, his testifying again as to what he had alleged 
before does not constitute new and material evidence.  The 
Board notes that his 1995 testimony that he reported 
hallucinations to a psychiatrist during service varies 
slightly from a statement he made to a VA psychiatrist in 
January 1991 to the effect that he was not sure whether he 
reported such symptoms.  However, the import of all of these 
statements, old and new, is similar, i.e. that he experienced 
psychotic symptomatology during service. 

Since the veteran has not submitted any evidence which tends 
to corroborate his previously rejected assertions of 
psychotic symptoms in service, or to corroborate a psychosis 
manifested to a degree of 10 percent within a year after 
service discharge, he has not submitted new and material 
evidence.   

The veteran's opinion to the effect that because he had 
received the same medication in service as post-service 
showed that he had schizophrenia in service likewise is not 
new or material.  Since the veteran is a layperson, he is not 
competent to render medical opinions based upon his review of 
what medications the evidence shows he was on in service or 
after service.   See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

In essence, the veteran has provided essentially the same 
evidence as had been previously considered.  Thus, the 
evidence submitted is cumulative.  In short, the repeated 
contentions, in whatever form, do not constitute new and 
material evidence and medical assertions which he is 
incompetent to make do not constitute new and material 
evidence either.  Espiritu, 2 Vet. App. 495; Grottveit, 5 
Vet. App. 93.  
Since new and material evidence has not been received, the 
claim may not be reopened, 38 U.S.C.A. § 5108, and the April 
1991 RO decision remains final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Additional matters

The Board observes that in the November 1999 Statement of the 
case, the RO properly applied the Hodge standard [see pages 4 
and 5, supra].  

In June 2000, the veteran's representative requested further 
development of the veteran's claim, in the form of a VA 
psychiatric examination.  However, it has been held that VA's 
statutory duty to assist a claimant in the development of his 
or her claim does not attach until the claimant meets his or 
her burden of establishing a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477, 481 (1999).  It was also noted that 
the claimant's burden to produce evidence to render a claim 
well grounded was a "condition precedent established by 
Congress" that neither VA nor the Court was free to ignore.  
Morton, 12 Vet. App. at 485.  As discussed  above, the 
question of well groundedness is a determination which is 
made after a claim is reopened, rather than before.  In this 
case, since the claim has not been reopened, the Board cannot 
reach the matter of its well groundedness.

Similarly, the veteran's representative has requested 
application of the benefit of the doubt doctrine.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the 
doctrine is not employable in determining whether new and 
material evidence has been received.  It can only apply once 
a claim is reopened.  See Martinez v. Brown, 6 Vet. App. 462, 
464 (1994). 

The Board is aware that VA, under certain circumstances, may 
be obligated to advise the veteran of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board finds that the veteran has not indicated the 
existence of any evidence that has not already been obtained 
that would constitute new and material evidence for the above 
claim.  This decision serves top further inform the veteran 
of the kind of evidence which would serve to make his claim 
well grounded.    



ORDER

Because new and material evidence has not been received, the 
claim for service connection for psychiatric disability may 
not be reopened and remains denied.  





		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



